Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 09/26/2021. Claims 1-19 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 8, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2007/0016034 (“Donaldson”).

Regarding claim 1, Donaldson teaches a medical imaging apparatus, comprising: 

a control computer (Fig. 4, 86); 
a master unit coupled to the control computer (Fig. 4, IEB 136 and/or component(s) of workstation 86); and 
at least one display (Fig. 4, 122, 124, 126, 116, 118, 138 and/or 140), 
wherein the at least one display comprises a slave unit (“the procedure area 80 may include one or more slave monitors, such as slave real-time monitor 138 and slave review monitor 140,” ¶ [0071]), and 
wherein the master unit is connected to the slave unit via a data connection associated with the medical imaging apparatus (Fig. 4, connection 120).

Regarding claim 2, Donaldson teaches the invention of claim 1, and further teaches that the data connection comprises an optical data connection between the slave unit and the master unit (Donaldson: “the physiology workstation is connected either via direct connection to an ultrasound system utilizing fiber optic or standard networking cabling allowing bidirectional communication between the two systems using standard protocols,” ¶ [0082]).

Regarding claim 3, Donaldson teaches the invention of claim 2, and further teaches that the data connection comprises a bidirectional data connection (Donaldson: “the physiology workstation is connected either via direct connection to an ultrasound 

Regarding claim 8, Donaldson teaches the invention of claim 1, and further teaches that the at least one display includes a first display and second display (Donaldson: Fig. 4, 122, 124, 126, 116, 118, 138 and/or 140), and wherein the slave unit includes the second display (Donaldson: “the procedure area 80 may include one or more slave monitors, such as slave real-time monitor 138 and slave review monitor 140,” ¶ [0071]).

Regarding claim 13, Donaldson teaches the invention of claim 1, and further teaches that the master unit includes an Ethernet module (Donaldson: “the communications interface 24 is comprised of physical connections (e.g. analog lines, digital lines, coaxial cables, Ethernet data cables and the like or any combination thereof),” ¶ [0031]).

Regarding claim 14, Donaldson teaches the invention of claim 1, and further teaches a central host PC arranged within a control room with the master unit (Donaldson: Fig. 4, Workstation 86; also Fig. 1, 10).

Regarding claim 15, Donaldson teaches the invention of claim 14, and further teaches that the master unit includes at least one data interface and/or at least one graphical interface configured to exchange data exchange with the central host PC . 

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2009/0094658 (“Kobayashi”).

Regarding claim 16, Kobayashi teaches a method comprising: 
generating, via the master unit, a transfer protocol (“the source device 100 mapping pixels into the main link of link 112,” ¶ [0033]; “Such a pixel mapping framework may be used to transport two streams of identical video timing and pixel bit depth over the main link. In an example multi-stream operation, the transmitter 401 of the source device 100 programs the horizontal parameters, which are twice that of the regenerated streams, into the MSA packet,” ¶ [0039]); 
transferring, via one or more processors using a data connection (“each of the source and displays devices may include a chip or SOC for use in implementing the described embodiments and similar embodiments,” ¶ [0050]; “link 200 may be suitable for use as any one of links 112, 114, 116 and/or 118. In the illustrated embodiment, link 200 connects a transmitter interface 202 at a first compliant device 204 with a receiver interface 206 at a second compliant device 208,” ¶ [0029]), the transfer protocol to a slave unit of the at least one display (“The pixels are transmitted in their respective lanes over the main link 112 to the first display 104 at step 304. The attributes of the 
executing, via the slave unit, the transfer protocol (Fig. 3, 306-310; “the most upstream device (e.g., device 104) will sink stream 120, which is transmitted on lane 420 for 4-stream-over-4-lane operation, and forward the remaining streams (e.g., 122, 124 and 126) to their respective intended displays (e.g., 106, 108 and 110). The next downstream display in the daisy chain (e.g., display 106) will similarly sink stream 122 and forward the remaining streams (e.g., 124 and 126) to the remaining displays (e.g., 108 and 110). This sinking and forwarding will continue until the final most downstream display (e.g., 110) is reached,” ¶ [0049]).
The preamble “for actuating at least one display of a medical imaging apparatus that includes a control computer, a master unit coupled to the control computer, and at least one display,” is directed to an intended purpose of the method, and is not given patentable weight. MPEP 2111 ("If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”).

Regarding claim 17, Donaldson teaches the invention of claim 16, and further teaches that: the transfer protocol comprises data for a first display and data for at least one further display, the data for the at least one further display is transferred from the master unit to the slave unit of the first display, and the data is further transferred from .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 4-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson, and further in view of Kobayashi.

Regarding claim 4, Donaldson teaches the invention of claim 1, but fails to teach that the master unit has a logic unit, by means of which a transfer protocol is generated. Kobayashi teaches a master unit that has a logic unit (“each of the source and displays devices may include a chip or SOC for use in implementing the described embodiments and similar embodiments,” ¶ [0050]), by means of which a transfer protocol is generated (“the source device 100 mapping pixels into the main link of link 112,” ¶ [0033]; “Such a pixel mapping framework may be used to transport two streams of identical video timing and pixel bit depth over the main link. In an example multi-stream operation, the transmitter 401 of the source device 100 programs the horizontal parameters, which are twice that of the regenerated streams, into the MSA packet,” ¶ [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate daisy-chained displays, as taught by Kobayashi, into Donaldson, in order to drive multiple displays with a single video source device and to reduce the length of cabling required.

Regarding claim 5, Donaldson teaches the invention of claim 1, but fails to teach that the at least one slave unit comprises a logic unit, by means of which a transfer 

Regarding claim 6, Donaldson teaches the invention of claim 1, but fails to teach that the slave unit of the at least one display includes an interface for relaying received control signals and/or display data to another device. Kobayshi teaches a display includes an interface for relaying received control signals and/or display data to another device (“link 200 may be suitable for use as any one of links 112, 114, 116 and/or 118. In the illustrated embodiment, link 200 connects a transmitter interface 202 at a first compliant device 204 with a receiver interface 206 at a second compliant device 208,” ¶ [0029]; Fig. 3, 306-310; also ¶ [0049]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate daisy-chained displays, as taught by Kobayashi, into Donaldson, in order to drive multiple displays with a single video source device and to reduce the length of cabling required.

Regarding claim 7, Donaldson teaches the invention of claim 1, but fails to teach that the at least one display includes a first transceiver and the master unit includes a 

Regarding claim 9, Donaldson teaches the invention of claim 1, but fails to teach that the at least one display is from among a plurality of displays that includes at least a first display and a second display, and wherein the first display includes a transceiver to enable a data connection to the second display. Kobayashi teaches at least one display is from among a plurality of displays that includes at least a first display and a second display (Fig. 1, display(s) 104-110), and wherein the first display includes a transceiver to enable a data connection to the second display (“link 200 may be suitable for use as any one of links 112, 114, 116 and/or 118. In the illustrated embodiment, link 200 connects a transmitter interface 202 at a first compliant device 204 with a receiver interface 206 at a second compliant device 208,” ¶ [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate daisy-chained displays, as taught by Kobayashi, into Donaldson, in order to 

Regarding claim 10, Donaldson-Kobayashi teaches the invention of claim 9, and further teaches that each display from among the plurality of displays includes a first transceiver (Kobayashi: “link 200 may be suitable for use as any one of links 112, 114, 116 and/or 118. In the illustrated embodiment, link 200 connects a transmitter interface 202 at a first compliant device 204 with a receiver interface 206 at a second compliant device 208,” ¶ [0029]) configured to input a transfer protocol and a second transceiver configured to forward the transfer protocol (Kobayashi: “the most upstream device (e.g., device 104) will sink stream 120, which is transmitted on lane 420 for 4-stream-over-4-lane operation, and forward the remaining streams (e.g., 122, 124 and 126) to their respective intended displays (e.g., 106, 108 and 110). The next downstream display in the daisy chain (e.g., display 106) will similarly sink stream 122 and forward the remaining streams (e.g., 124 and 126) to the remaining displays (e.g., 108 and 110). This sinking and forwarding will continue until the final most downstream display (e.g., 110) is reached,” ¶ [0049]).

Regarding claim 11, Donaldson-Kobayashi teaches the invention of claim 9, and further teaches that an operating mode of the second display is at least partially dependent upon an operating mode of the first display (Kobayashi: “In an alternate embodiment, in which the associated resolutions of the displays 104, 106, 108 and 110 vary, the upstream display (e.g., display 104) will indicate the largest resolution that is 

Regarding claim 12, Donaldson teaches the invention of claim 1, but fails to teach that the master unit includes a first transceiver configured to transfer a transfer protocol to the at least one display and a second transceiver configured to transfer a further transfer protocol to another slave unit. Kobayashi teaches a master unit includes a first transceiver (“link 200 may be suitable for use as any one of links 112, 114, 116 and/or 118. In the illustrated embodiment, link 200 connects a transmitter interface 202 at a first compliant device 204 with a receiver interface 206 at a second compliant device 208,” ¶ [0029]) configured to transfer a transfer protocol to the at least one display (Fig. 3, 304) and a second transceiver (“link 200 may be suitable for use as any one of links 112, 114, 116 and/or 118. In the illustrated embodiment, link 200 connects a transmitter interface 202 at a first compliant device 204 with a receiver interface 206 at a second compliant device 208,” ¶ [0029]) configured to transfer a further transfer protocol to another slave unit (“the most upstream device (e.g., device 104) will sink stream 120, which is transmitted on lane 420 for 4-stream-over-4-lane operation, and forward the remaining streams (e.g., 122, 124 and 126) to their respective intended displays (e.g., 106, 108 and 110). The next downstream display in the daisy chain (e.g., display 106) will similarly sink stream 122 and forward the remaining streams (e.g., 124 and 126) to the remaining displays (e.g., 108 and 110). This sinking and forwarding will continue until the final most downstream display (e.g., 110) is reached,” ¶ [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 16 above, and further in view of U.S. Pub. No. 2013/0159401 (“Sukeno”).

Regarding claim 18, Kobayashi teaches the invention of claim 16, but fails to teach performing an Ethernet-based evaluation of a data connection between the master unit and the at least one display and/or an Ethernet-based network management. Sukeno teaches performing an Ethernet-based (“Wired networks are not limited to Ethernet (registered trademark) but may use PLC (Power Line Communication), or the like,” ¶ [0078]) evaluation of a data connection between the master unit and the at least one display and/or an Ethernet-based network management (“the transmission delay on the network is measured and corrected to minimize the impact of variations and fluctuations in transmission delay,” ¶ [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate network delay measurements, as taught by Sukeno, into Kobayashi, in order to synchronize a plurality of displays.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 16 above, and further in view of U.S. Pub. No. 2005/0075688 (“Toy”).

Regarding claim 19, Kobayashi teaches the invention of claim 16, but fails to teach performing an automatic shutdown of the at least one display during a medical imaging examination. Toy teaches performing an automatic shutdown of the at least one display during a medical imaging examination (“Display 28 and associated display electronic can produce significant electrical and electromagnetic interference capable of degrading the performance of internal antenna 22 during telemetry sessions…processor 22 or other control circuitry within patient programmer 20 may be configured to selectively disable, i.e., turn off, display 28 and associated display electronics during RF telemetry with internal antenna 32 to promote more reliable communication,” ¶ [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate automatic shutdown of a display, as taught by Toy, into Kobayashi, in order to reduce electrical and electromagnetic interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455